                  Case 20-12024-LSS             Doc 354        Filed 10/21/20          Page 1 of 14




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                            )
    In re:                                                                  )     Chapter 11
                                                                            )
     SHILOH INDUSTRIES, INC., et al., 1                                     )     Case No. 20-12024 (LSS)

                                                                            )
                             Debtors.                                       )     (Jointly Administered)
                                                                            )

                                          AFFIDAVIT OF SERVICE

        I, Linda Pham, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On October 20, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served (1) by the method set forth on the Core/2002
Service List attached hereto as Exhibit A and (2) by email on the CM-ECF Service List attached
hereto as Exhibit B:

      •      Periodic Report Regarding Value, Operations and Profitability of Entities in Which the
             Debtors' Estates Hold a Substantial or Controlling Interest [Docket No. 291]




                                 [Remainder of page intentionally left blank]




1
         The Debtors are the following nineteen entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die & Manufacturing Corp. (8114),
Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh Corporation (5101), Shiloh Industries, Inc.
Dickson Manufacturing Division (5835), Shiloh Holdings International, Inc. (1446), C & H Design Company (9432),
Liverpool Coil Processing, Incorporated (0571), Medina Blanking, Inc. (0707), The Sectional Die Company (3562),
VCS Properties, LLC (1094), Shiloh Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS
Magnum Holdings LLC (6471), Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die
Cast Midwest LLC (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in
these chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.
             Case 20-12024-LSS       Doc 354      Filed 10/21/20   Page 2 of 14




Dated: October 21, 2020
                                                                     /s/ Linda Pham
                                                                     Linda Pham
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 21, 2020, by Linda Pham, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              2                                       SRF 47300
Case 20-12024-LSS   Doc 354   Filed 10/21/20   Page 3 of 14




                       Exhibit A
                                                           Case 20-12024-LSS                Doc 354           Filed 10/21/20          Page 4 of 14
                                                                                                    Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                           DESCRIPTION                                       NAME                                                           ADDRESS     METHOD OF SERVICE
                                                                                                      Attn: Mark Pfeiffer
                                                                                                      50 S. 16th Street, Suite 200
Counsel to Bank of America, N.A. as Administrative Agent   Buchanan Ingersoll & Rooney PC             Philadelphia PA 19102                           Email
                                                                                                      Attn: Mandy Youngblood
                                                           ACAR Leasing LTD d/b/a GM Financial        PO Box 183853
Counsel to ACAR Leasing LTD d/b/a GM Financial Leasing     Leasing                                    Arlington TX 76096                              Email
                                                                                                      Attn: William P. Bowden, Stacy L. Newman
                                                                                                      500 Delaware Avenue, 8th Floor
                                                                                                      P.O. Box 1150
Counsel to Plex Systems, Inc                               Ashby & Geddes, P.A.                       Wilmington DE 19899-1150                        Email
                                                                                                      Attn: Paul J. Keenan Jr.
                                                                                                      1111 Brickell Avenue, Suite 1700
Counsel for Grouper Holdings, LLC                          BAKER & MCKENZIE LLP                       Miami FL 33131                                  Email
                                                                                                      Attn: Tobey M. Daluz, Chantelle D. McClamb
                                                                                                      919 N. Market Street, 11th Floor
Counsel to Ford Motor Company                              BALLARD SPAHR LLP                          Wilmington DE 19801-3034                        Email
                                                                                                      Attn: Nathan Q. Rugg
                                                           Barack Ferrazzano Kirschbaum & Nagelberg 200 West Madison Street, Suite 3900
Counsel to HS Fund V ZL Portfolio Investors, LLC           LLP                                        Chicago IL 60606                                Email
                                                                                                      Attn: Jean R. Robertson
                                                                                                      6150 Parkland Blvd
                                                                                                      Suite #260
Counsel for Beck Alumninum International, LLC              BECK ALUMINUM                              Cleveland OH 44124                              Email
                                                                                                      Attn: Elliot M. Smith
                                                                                                      200 Public Square, Suite 2300
Counsel to ArcelorMittal USA LLC, Kote LLC                 Benesch, Friedlander, Coplan & Aronoff LLP Cleveland OH 44114                              Email
                                                                                                      Attn: Jennifer R. Hoover, John C. Gentile
                                                                                                      1313 N. Market St., Suite 1201
Counsel to ArcelorMittal USA LLC, Kote LLC                 Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                             Email
                                                                                                      Attn: David M. Klauder
                                                                                                      1204 N. King Street
Counsel for Nucor Corporation                              Bielli & Klauder, LLC                      Wilmington DE 19801                             Email
                                                                                                      Attn: Robert J. Diehl, Jr.
                                                                                                      6th Floor at Ford Field
                                                                                                      1901 St. Antoine Street
Counsel to Powder Cote ii, Inc.,                           Bodman PLC                                 Detroit MI 48226                                Email
                                                                                                      Attn: Wanda Borges, Sue Chin
                                                                                                      575 Underhill Blvd., Suite 118
Counsel to SteelSummit Holdings, Inc.                      Borges & Associates, LLC                   Syosset NY 11791                                Email
                                                                                                      Attn: Geoffrey G. Grivner, Mary F. Caloway
                                                                                                      919 North Market Street, Suite 990
Counsel to Bank of America, N.A. as Administrative Agent   Buchanan Ingersoll & Rooney PC             Wilmington DE 19801                             Email


        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                      Page 1 of 6
                                                          Case 20-12024-LSS                Doc 354           Filed 10/21/20           Page 5 of 14
                                                                                                   Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below
                           DESCRIPTION                                        NAME                                                           ADDRESS       METHOD OF SERVICE
                                                                                                     Attn: Derek F. Meek
                                                                                                     420 20th Street North, Suite 3400
Counsel for Mercedes-Benz U.S. International, Inc         Burr & Forman LLP                          Birmingham AL 35203                                Email
                                                                                                     Attn: J. Cory Falgowski, Russell C. Heller
                                                                                                     1201 N. Market Street, Suite 1407
Counsel for Mercedes-Benz U.S. International, Inc         Burr & Forman LLP                          Wilmington DE 19801                                Email
                                                                                                     Attn: Robert A. Weber
                                                                                                     Hercules Plaza
                                                                                                     1313 North Market Street, Suite 5400
Counsel for Grouper Holdings, LLC                         CHIPMAN BROWN CICERO & COLE, LLP           Wilmington DE 19801                                Email
                                                                                                     Attn: Allen J. Guon
Counsel to National Material Company, L.L.C. and                                                     123 N. Wacker Drive, Suite 1800
Combined Metals of Chicago, L.L.C.                        Cozen O'Connor                             Chicago IL 60606                                   Email
                                                                                                     Attn: Thomas M. Horan
Counsel to National Material Company, L.L.C. and                                                     1201 N. Market Street, Suite 1001
Combined Metals of Chicago, L.L.C.                        Cozen O'Connor                             Wilmington DE 19801                                Email
                                                                                                     Attn: Bankruptcy Department
                                                                                                     Carvel State Office Building
                                                                                                     820 N. French Street 6Th Floor
Delaware State Attorney General                           Delaware Attorney General                  Wilmington DE 19801                                First Class Mail and Email
                                                                                                     Attn: Christina Rojas Bankruptcy Administrator
                                                                                                     820 N. French Street 8Th Floor
Delaware Division Of Revenue                              Delaware Division Of Revenue               Wilmington DE 19801                                First Class Mail and Email
                                                                                                     Attn: Officer Managing Agent Or General Agent
                                                                                                     820 Silver Lake Boulveard Suite 100
Delaware State Treasury                                   Delaware State Treasury                    Dover DE 19904                                     First Class Mail and Email
                                                                                                     Attn: James A. Plemmons
                                                                                                     500 Woodward Avenue, Suite 4000
Counsel for FCA US LLC                                    Dickinson Wright PLLC                      Detroit MI 48226-3425                              Email
                                                                                                     Attn: M. Kimberly Stagg
                                                                                                     424 Church Street, Suite 800
Counsel for FCA US LLC                                    Dickinson Wright PLLC                      Nashville TXN 37219                                Email
                                                                                                     Attn: Christopher M. Winter, Jarret P. Hitchings
Counsel to Doral Steel, a division of Samuel Son & Co.                                               222 Delaware Avenue, Suite 1600
(USA) Inc. and Doral Steel De Mexico S. De R.L. De C.V.   Duane Morris LLP                           Wilmington DE 19801-1659                           Email
                                                                                                     Attn: Michael J. Lombardo
Counsel to Doral Steel, a division of Samuel Son & Co.                                               701 Seneca Street, Suite 750
(USA) Inc. and Doral Steel De Mexico S. De R.L. De C.V.   Duke, Holzman, Photiadis & Gresens LLP     Buffalo NY 14210                                   Email
                                                                                                     Attn: Sheryl L. Toby
                                                                                                     39577 Woodward Avenue, Suite 300
Counsel for Ford Motor Company                            Dykema Gossett PLLC                        Bloomfield Hills MI 48304                          Email




        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                     Page 2 of 6
                                                       Case 20-12024-LSS               Doc 354          Filed 10/21/20          Page 6 of 14
                                                                                              Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below
                           DESCRIPTION                                    NAME                                                         ADDRESS     METHOD OF SERVICE
                                                                                                Attn: Ann Marite Uetz, John A. Simon
                                                                                                500 Woodward Avenue, Suite 2700
Counsel to Official Committee of Unsecured Creditors    FOLEY & LARDNER LLP                     Detroit MI 48226-3489                            Email
                                                                                                Attn: Erika L. Morabito, Brittany J. Nelson
                                                                                                3000 K Street, N.W., Suite 600
Counsel to Official Committee of Unsecured Creditors    FOLEY & LARDNER LLP                     Washington DC 20007-5109                         Email
                                                                                                Attn: Benjamin M. Katz
                                                                                                The Pinnacle at Symphony Place
Counsel to Toyota Motor Engineering & Manufacturing                                             150 3rd Avenue South, Suite 1900
North America, Inc. and Toyota Motor North America, Inc. Frost Brown Todd LLC                   Nashville TN 37201                               Email
                                                                                                Attn: Patricia K. Burgess
Counsel for Toyota Motor Engineering & Manufacturing                                            7310 Turfway Road, Suite 210
North America, Inc. and Toyota Motor North America, Inc. Frost Brown Todd LLC                   Florence KY 41042                                Email
                                                                                                Attn: Ronald E. Gold
                                                                                                3300 Great American Tower
Counsel to Toyota Motor Engineering & Manufacturing                                             301 East Fourth Street
North America, Inc. and Toyota Motor North America, Inc. Frost Brown Todd LLC                   Cincinnati OH 45202                              Email
                                                                                                Attn: Natasha M. Songonuga
                                                                                                300 Delaware Avenue, Suite 10115
Counsel to 1 Source Design Ltd.                         Gibbons P.C.                            Wilmington DE 19801-1671                         Email
                                                                                                Attn: Carla O. Andres
                                                                                                100 West Lawrence
Counsel to Adient US, LLC                               Godfrey & Kahn, S.C.                    Appleton WI 54912-2728                           Email
                                                                                                Attn: Erin A. West
                                                                                                One East Main Street, Suite 500
                                                                                                P.O. Box 2719
Counsel to Adient US, LLC                               Godfrey & Kahn, S.C.                    Madison WI 53701-2719                            Email
                                                                                                Attn: Jason Ben
                                                                                                111 W. Washington Street, Suite 1221
Counsel to Alcan Primary Products Company LLC           Goldstein & McClintock, LLLP            Chicago IL 60602                                 Email
                                                                                                Attn: Maria Aprile Sawczuk
                                                                                                501 Silverside Road, Suite 65
Counsel to Alcan Primary Products Company LLC           Goldstein & McClintock, LLLP            Wilmington DE 19809                              Email
                                                                                                Attn: Daniel A. DeMarco, Lawrence E. Oscar
                                                                                                200 Public Square, Suite 2800
Counsel for AK Steel Corporation, Monarch Steel Company Hahn Loeser & Parks LLP                 Cleveland OH 44114                               Email
                                                                                                Attn: Daniel C. Kerrick
                                                                                                1311 Delaware Avenue
Counsel to Hexagon Metrology, Inc.                      Hogan McDaniel                          Wilmington DE 19806                              Email




        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                Page 3 of 6
                                                           Case 20-12024-LSS              Doc 354           Filed 10/21/20      Page 7 of 14
                                                                                                  Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below
                           DESCRIPTION                                     NAME                                                       ADDRESS                          METHOD OF SERVICE
                                                                                               Centralized Insolvency Operation
                                                                                               2970 Market Street
                                                                                               Mail Stop 5-Q30.133
Irs Insolvency Section                                     Internal Revenue Service            Philadelphia PA 19104-5016                                           First Class Mail
                                                                                               Centralized Insolvency Operation
                                                                                               P.O. Box 7346
Irs Insolvency Section                                     Internal Revenue Service            Philadelphia PA 19101-7346                                           First Class Mail
                                                                                               Attn: Judith Greenstone Miller
                                                                                               27777 Franklin Road, Suite 2500
Counsel to 1 Source Design Ltd.                            Jaffe, Raitt, Heuer & Weiss, PC     Southfiled MI 48034                                                  Email
                                                                                               Attn: Thomas M. Wearsch, T. Daniel Reynolds, & Jonathan Noble Edel
                                                                                               North Point
                                                                                               901 Lakeside Avenue
Counsel To The Debtors And Debtors In Possession           Jones Day                           Cleveland OH 44114                                                   Email
                                                                                               Attn: Timothy W. Hoffmann
                                                                                               77 West Wacker
Counsel To The Debtors And Debtors In Possession           Jones Day                           Chicago IL 60601                                                     Email
Counsel to United Steel, Paper and Forestry, Rubber,                                           Attn: Susan E. Kaufman
Manufacturing, Energy, Allied Industrial and Service                                           919 N. Market Street, Suite 460
Workers International Union                                Law Office of Susan E. Kaufman, LLC Wilmington DE 19801                                                  Email
                                                                                               Attn: Elizabeth Weller
                                                                                               2777 N. Stemmons Freeway
                                                           LINEBARGER GOGGAN BLAIR & SAMPSON, Suite 1000
COUNSEL TO TARRANT COUNTY & DALLAS COUNTY                  LLP                                 Dallas TX 75207                                                      Email
                                                                                               Attn: John P. Dillman
                                                           LINEBARGER GOGGAN BLAIR & SAMPSON, PO Box 3064
Counsel to Harris County                                   LLP                                 Houston TX 77253-3064                                                Email
                                                                                               Attn: Steven A. Ginther
                                                                                               301 W. High Street, Room 670
                                                                                               PO Box 475
Missouri Department of Revenue                             Missouri Department of Revenue      Jefferson City MO 65105-0475                                         First Class Mail
                                                                                               Attn: James R. Langdon, Luis M. Lluberas, & Cole B. Richins
                                                                                               100 North Tyron Street
                                                                                               Suite 4700
Counsel to Bank of America, N.A. as Administrative Agent   Moore & Van Allen PLLC              Charlotte NC 28202                                                   Email
                                                                                               Attn: Eric J. Monzo, Brya M. Keilson, Jason S. Levin
                                                                                               500 Delaware Avenue, Suite 1500
Counsel to Official Committee of Unsecured Creditors       MORRIS JAMES LLP                    Wilmington DE 19801                                                  Email
                                                                                               Attn: Timothy Jay Fox, Jr.
                                                                                               844 King Street Suite 2207
                                                                                               Lockbox 35
Office Of The United States Trustee (Region 3)             Office Of The United States Trustee Wilmington DE 19801                                                  First Class Mail and Email


        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                    Page 4 of 6
                                                        Case 20-12024-LSS                  Doc 354            Filed 10/21/20            Page 8 of 14
                                                                                                    Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                           DESCRIPTION                                     NAME                                                             ADDRESS                                            METHOD OF SERVICE
                                                                                                      Attn: Patricia A. Lauch, Jean Marie Breen
                                                                                                      1200 K Street, N.W.
Counsel for the Pension Benefit Guaranty Corporation    Pension Benefit Guaranty Corporation          Washington DC 20005-4026                                                              Email
                                                                                                      Attn: Eboney Cobb
                                                        Perdue, Brandon, Fielder, Collins & Mott,     500 E. Border Street, Suite 640
Counsel to Arlington ISD                                L.L.P.                                        Arlington TX 76010                                                                    Email
                                                                                                      Attn: Michael R. Johnson
                                                                                                      36 South State Street, Ste. 1400
Counsel to US Magnesium LLC                             Ray Quinney & Nebeker P.C.                    Salt Lake City UT 84111                                                               Email

                                                                                                      Attn: Daniel J. Defranceschi, Paul N. Heath, Zachary I. Shapiro, & David T. Queroli
                                                                                                      One Rodney Square
                                                                                                      920 N. King Street
Counsel To The Debtors And Debtors In Possession        Richards, Layton & Finger, P.A.               Wilmington DE 19801                                                                   Email
                                                                                                      Attn: Scott R. Weiss
                                                                                                      6409 Congress Ave., Suite 100
Counsel to Toyota Industries Commercial Finance, Inc.   Robertson, Anschutz & Schneid, P.L.           Boca Raton FL 33487                                                                   Email
                                                                                                      Attn: Michelle G. Novick
                                                                                                      161 N. Clark Street, Suite 4200
Counsel to IMPERIAL ZINC CORP                           SAUL EWING ARNSTEIN & LEHR, LLP               Chicago IL 60601                                                                      Email
                                                                                                      Attn: Legal Department
                                                                                                      Brookfield Place
                                                        Securities & Exchange Commission - NY         200 Vesey Street Suite 400
Securities And Exchange Commission                      Office                                        New York NY 10281-1022                                                                First Class Mail and Email
                                                                                                      Secretary Of The Treasury
                                                        Securities And Exchange Commission -          100 F Street Ne
Securities And Exchange Commission                      Headquarters                                  Washington DC 20549                                                                   First Class Mail and Email
                                                                                                      Attn: Legal Department
                                                                                                      One Penn Center
                                                        Securities And Exchange Commission -          1617 Jfk Boulevard Suite 520
Securities And Exchange Commission                      Regional Office                               Philadelphia PA 19103                                                                 First Class Mail and Email
                                                                                                      Attn: Joseph H. Huston, Jr., David W. Giattino
                                                                                                      919 North Market Street, Suite 1300
Counsel to Fifth Third Bank, National Association       Stevens & Lee, P.C.                           Wilmington DE 19801                                                                   Email
                                                                                                      Attn: Amelia Martin Adams
                                                                                                      300 West Vine Street, Suite 2100
Counsel to Fifth Third Bank, National Association       Stoll Keenon Ogden PLLC                       Lexington KY 40507-1801                                                               Email
                                                                                                      Attn: Lea Pauley Goff
                                                                                                      500 West Jefferson Street, Suite 2000
Counsel to Fifth Third Bank, National Association       Stoll Keenon Ogden PLLC                       Louisville KY 40202-2828                                                              Email




        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                      Page 5 of 6
                                                        Case 20-12024-LSS                  Doc 354            Filed 10/21/20          Page 9 of 14
                                                                                                     Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below
                           DESCRIPTION                                    NAME                                                              ADDRESS      METHOD OF SERVICE
                                                                                                      Division Of Corporations Franchise Taxes
                                                                                                      P.O. Box 898
The Delaware Department Of State                        The Delaware Department Of State              Dover DE 19903                                  First Class Mail and Email
                                                                                                      Attn: Scott J. Leonhardt
                                                                                                      824 N. Market Street, Suite 810
Counsel to US Magnesium LLC                             The Rosner Law Group LLC                      Wilmington DE 19801                             Email
                                                                                                      Attn: Francis J. Lawall
                                                                                                      3000 Two Logan Square
                                                                                                      Eighteenth and Arch Streets
Counsel to Olympic Steel, Inc.                          Troutman Pepper Hamilton Sanders LLP          Philadelphia PA 19103-2799                      Email
                                                                                                      Attn: Kenneth A. Listwak, Henry J. Jaffe
                                                                                                      Hercules Plaza, Suite 5100
                                                                                                      1313 N. Market Street
Counsel to Olympic Steel, Inc., SKF USA Inc.            Troutman Pepper Hamilton Sanders LLP          Wilmington DE 19899-1709                        Email
                                                                                                      Attn: Bankruptcy Department
                                                                                                      950 Pennsylvania Ave, Nw
United States Department of Justice                     U.S. Department Of Justice                    Washington DC 20530-0001                        First Class Mail
                                                                                                      Attn: David C. Weiss
                                                                                                      U.S. Attorney'S Office
                                                        United States Attorney For The District Of    1313 N Market Street
United States Attorney For The District Of Delaware     Delaware                                      Wilmington DE 19801                             First Class Mail and Email
Counsel to United Steel, Paper and Forestry, Rubber,                                                  Attn: David R. Jury, Matthew Lutwen
Manufacturing, Energy, Allied Industrial and Service                                                  60 Boulevard of the Allies, Room 807
Workers International Union                             United Steelworkers                           Pittsburgh PA 15222                             Email
                                                                                                      Attn: Susan M. Cook
                                                                                                      715 E. Main Street, Suite 110
Counsel to Linamar Corporation                          Warner Norcross & Judd LLP                    Midland MI 48640                                Email
                                                                                                      Attn: Gordon J. Toering
                                                                                                      1500 Warner Building
                                                                                                      150 Ottawa Avenue, NW
Counsel for Anchor Bay Packaging Corporation            Warner Norcross + Judd LLP                    Grand Rapids MI 49503                           Email
                                                                                                      Attn: Scott A. Wolfson, Anthony J. Kochis
Counsel to Kenwal Steel Corp, Brose Queretaro S.A. de                                                 3150 Livernois, Suite 275
C.V., Nexteer Automotive                                Wolfson Bolton PLLC                           Troy MI 48083                                   Email
                                                                                                      Attn: Matthew P. Ward, Morgan L. Patterson
                                                                                                      1313 North Market Street, Suite 1200
Counsel for FCA US LLC                                  Womble Bond Dicksinson (US) LLP               Wilmington DE 19801                             Email




        In re: Shiloh Industries, Inc., et al.
        Case No. 20-12024 (LSS)                                                                      Page 6 of 6
Case 20-12024-LSS   Doc 354   Filed 10/21/20   Page 10 of 14




                       Exhibit B
                                         Case 20-12024-LSS   Doc 354     Filed 10/21/20   Page 11 of 14

                                                                 Exhibit B
                                                              CM-ECF Service List
                                                               Served via email

                                   NAME                                            EMAIL
                     Allen J. Guon                 aguon@cozen.com; allen-guon-6333@ecf.pacerpro.com
                     Ann Marie Uetz                auetz@foley.com; rday@foley.com
                     Anthony J. Kochis             akochis@wolfsonbolton.com; stravis@wolfsonbolton.com
                     Benjamin M. Katz              bkatz@fbtlaw.com;
                     Brittany J. Nelson            bnelson@foley.com
                     Brya Michele Keilson          bkeilson@morrisjames.com; wweller@morrisjames.com;
                                                   rzerbe@morrisjames.com; rsalotto@morrisjames.com
                     Carla O. Andres               candres@gklaw.com; kboucher@gklaw.com

                     Chantelle D'nae McClamb       mcclambc@ballardspahr.com
                     Christopher Martin Winter     cmwinter@duanemorris.com
                     Cole Richins                  colerichins@mvalaw.com
                     Daniel A DeMarco              dademarco@hahnlaw.com; cmbeitel@hahnlaw.com
                     Daniel C. Kerrick             dckerrick@dkhogan.com
                     Daniel J. DeFranceschi        defranceschi@rlf.com; RBGroup@rlf.com;ann-jerominski-
                                                   2390@ecf.pacerpro.com
                     David M. Klauder              dklauder@bk-legal.com
                     David T Queroli               Queroli@rlf.com; rbgroup@rlf.com;ann-jerominski-
                                                   2390@ecf.pacerpro.com
                     David William Giattino        dwg@stevenslee.com
                     Derek Firth Meek              dmeek@burr.com; mgunnells@burr.com
                     Drew McGehrin                 dsmcgehrin@duanemorris.com
                     Eboney Cobb                   ecobb@pbfcm.com; rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com
                     Elliot M. Smith               ESmith@beneschlaw.com; Docket@beneschlaw.com
                     Eric J. Monzo                 emonzo@morrisjames.com;
                                                   wweller@morrisjames.com;rzerbe@morrisjames.com;rsalotto@morrisjam
                                                   es.com
                     Erika Morabito                emorabito@foley.com

In re: Shiloh Industries, Inc., et al.
Case No. 20-12024 (LSS)                                           Page 1 of 4
                                            Case 20-12024-LSS   Doc 354     Filed 10/21/20   Page 12 of 14

                                                                    Exhibit B
                                                                 CM-ECF Service List
                                                                  Served via email

                                         NAME                                         EMAIL
                     Erin A. West                     ewest@gklaw.com; kboucher@gklaw.com; elewerenz@gklaw.com
                     Francis J. Lawall                francis.lawall@troutman.com; susan.henry@troutman.com
                     Geoffrey G. Grivner               geoffrey.grivner@bipc.com;
                                                      sherry.fornwalt@bipc.com;donna.curcio@bipc.com

                     Gordon J. Toering                gtoering@wnj.com
                     Helen Elizabeth Weller           dallas.bankruptcy@lgbs.com; Beth.weller@lgbs.com;Dora.Casiano-
                                                      Perez@lgbs.com
                     Henry Jon Jaffe                  Henry.Jaffe@troutman.com; wlbank@troutman.com;
                                                      Monica.Molitor@troutman.com;
                     J. Zachary Noble                 noble@rlf.com; rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com

                     James A Plemmons                 JPlemmons@dickinsonwright.com
                     Jarret P. Hitchings              jphitchings@duanemorris.com
                     Jason J. Ben                     jasonb@goldmclaw.com


                     Jean Marie Breen                 Breen.Jean@pbgc.gov; efile@pbgc.gov
                     Jean Rowley Robertson            jean@beckalum.com
                     Jeffrey C. Wisler                jwisler@connollygallagher.com
                     Jeffrey James Lyons              jjlyons@bakerlaw.com
                     Jennifer R. Hoover               jhoover@beneschlaw.com; debankruptcy@beneschlaw.com
                     John C Gentile                   jgentile@beneschlaw.com; debankruptcy@beneschlaw.com
                     John P. Dillman                  houston_bankruptcy@publicans.com
                     Joseph H. Huston                  jhh@stevenslee.com
                     Judith G. Miller                 jmiller@jaffelaw.com; dgoldberg@jaffelaw.com
                     Justin Cory Falgowski            jfalgowski@burr.com;


In re: Shiloh Industries, Inc., et al.
Case No. 20-12024 (LSS)                                              Page 2 of 4
                                         Case 20-12024-LSS   Doc 354     Filed 10/21/20     Page 13 of 14

                                                                 Exhibit B
                                                              CM-ECF Service List
                                                               Served via email

                                 NAME                                               EMAIL
                     Kenneth Listwak               Ken.Listwak@troutman.com;
                     Ken.Listwak@troutman.com,     wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@tr
                                                   outman.com;Peggianne.Hardin@troutman.com
                     Kevin Scott Mann              kmann@crosslaw.com; smacdonald@crosslaw.com;
                     Lawrence E. Oscar             leoscar@hahnlaw.com; cmbeitel@hahnlaw.com
                     Lea Pauley Goff               lea.goff@skofirm.com; emily.keith@skofirm.com
                     Lucian Borders Murley         luke.murley@saul.com; robyn.warren@saul.com
                     Maria Aprile Sawczuk          marias@goldmclaw.com;
                                                   marias@ecf.courtdrive.com;katelynnet@goldmclaw.com
                     Matthew E. Wilkins            wilkins@bwst-law.com; marbury@bwst-law.com
                     Matthew P. Ward               matthew.ward@wbd-us.com; Heidi.sasso@wbd-us.com;chris.lewis@wbd-
                                                   us.com
                     Michael J. Lombardo           mjlombardo@dhpglaw.com
                     Michelle G. Novick            mgnovick@arnstein.com

                     Morgan L. Patterson           morgan.patterson@wbd-us.com; Heidi.sasso@wbd-
                                                   us.com;chris.lewis@wbd-us.com
                     Natasha M. Songonuga          nsongonuga@gibbonslaw.com
                     Nathan Quinn Rugg             nathan.rugg@bfkn.com

                     Patricia K. Burgess           pburgess@fbtlaw.com
                     Patricia Lauch                lauch.patricia@pbgc.gov
                     Paul J. Keenan                paul.keenan@bakermckenzie.com; bkcyecf@bakermckenzie.com
                     Robert Alan Weber             Weber@ChipmanBrown.com; dero@chipmanbrown.com
                     Robert J. Diehl, Jr.          rdiehl@bodmanlaw.com
                     Ronald E Gold                 rgold@fbtlaw.com; awebb@fbtlaw.com; eseverini@fbtlaw.com;
                                                   bparker@fbtlaw.com;


In re: Shiloh Industries, Inc., et al.
Case No. 20-12024 (LSS)                                           Page 3 of 4
                                          Case 20-12024-LSS   Doc 354     Filed 10/21/20     Page 14 of 14

                                                                  Exhibit B
                                                               CM-ECF Service List
                                                                Served via email

                                  NAME                                               EMAIL
                     Scott A. Wolfson               swolfson@wolfsonbolton.com;
                                                    stravis@wolfsonbolton.com;akochis@wolfsonbolton.com
                     Scott J. Leonhardt             leonhardt@teamrosner.com
                     Sheryl L. Toby                 stoby@dykema.com
                     Stacy L. Newman                snewman@ashby-geddes.com

                     Steven A. Ginther              deecf@dor.mo.gov
                     Susan E. Kaufman               skaufman@skaufmanlaw.com;
                     Susan M. Cook                  smcook@wnj.com
                     Thomas M. Horan                thoran@cozen.com; sshidner@cozen.com; thomas-horan-
                                                    3976@ecf.pacerpro.com
                     Timothy Jay Fox                timothy.fox@usdoj.gov
                     Tobey M. Daluz                 daluzt@ballardspahr.com; ambroses@ballardspahr.com
                     U.S. Trustee                   USTPRegion03.WL.ECF@USDOJ.GOV
                     Wanda Borges                   ecfcases@borgeslawllc.com

                     William F. Taylor              bankruptcydel@mccarter.com; bankruptcydel@mccarter.com
                     William Pierce Bowden          wbowden@ashby-geddes.com
                     Zachary I Shapiro              shapiro@rlf.com; rbgroup@rlf.com;ann-jerominski-
                                                    2390@ecf.pacerpro.com




In re: Shiloh Industries, Inc., et al.
Case No. 20-12024 (LSS)                                            Page 4 of 4
